DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim fails to include all the limitations of the claim on which it depends since claim 5 discloses said motion and/or impact sensor is part of a wearable but the independent claim from which this claim depends discloses that the sensor is located in a toy weapon.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 13-15, 22, 23, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld (5984788) and McPherson (5197292).  Lebensfeld discloses a battle game set and method of play for a plurality of players using the game set which is configured to emit liquid onto a player (abstract) wearing a wearable component (Fig. 21) which includes a receiver and a liquid reservoir holding a liquid such as water (Figs. 19-20, column 15 lines 36-55), a remote device in the form of a blaster gun weapon with a transmitter configured to transmit a wireless infrared signal to the receiver (Fig. 1, column 5 lines 39- column 6 line 13) and a power source for powering the transmitter and receiver that can take the form of separate power sources (column 5 lines 10-25, Figs. 7 & 8), wherein the wearable component is worn by each of the plurality of players and at least one of the players operates the toy blaster gun by moving it to aim the toy blaster gun at the receiver of one of the other players to perform a game play sequence and activates an impact sensor in the form of a trigger or switch to send the wireless signal to the receiver in electronic communication with the transmitter to simulate a hit in the battle game and in response to the receiver receiving the wireless signal, liquid is dispensed onto the other player wearing the wearable component along with the emission of light and sound (column 2 lines 27-62, column 4 line 60 – column 5 line 7, column 6 lines 15-39 & column 15 line 36- column 16 line 15).  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  Lebensfeld discloses the basic inventive concept with the exception of the wearable component being a hat worn on the head of the player.  McPherson discloses a wearable component configured in the form of a hat (Fig. 7) for dispensing a liquid such as water on the head of a user including a back of a neck of the user when placed thereon having a liquid reservoir (40) positioned above a user’s head for dispensing the liquid onto the head of the user in a manner aided and not hindered by gravity (Fig. 3).  Although McPherson does not disclose that the hat is part of a remote controlled game set, it does teach that a wearable device configured to dispense water on a user can be configured as a hat and as such it would have been obvious to one of ordinary skill in the art to modify the wearable component of Lebensfeld into a hat for the predictable result of configuring the wearable component into a form that can be worn by a user so as to feel the dispensed liquid.  Furthermore, changes in configuration have been held to be obvious absent persuasive evidence that the claimed configuration is significant.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld and McPherson as applied above for claim 1 and further in view of Chapman (2019/0192965) and Ruffet (2018/0355771).  Lebensfeld and McPherson disclose the basic inventive concept with the exception of using a valve controlled by a solenoid or bi-metallic switch to release the liquid from the reservoir.  Chapman .  
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld and McPherson as applied for claims 1 and 23 above and further in view of Sivian (2012/0225645).  Lebensfeld and McPherson disclose the basic inventive concept with the exception of the game set including a controller with an electronic display screen.  Sivian discloses a remote transmitter configured as part of a mobile phone with an electronic display screen forming a computer screen by being coupled to a processor, microphone and speaker and powered by a power source configured to display imagery and provide buttons for activation by a user to transmit an infrared .
Claims 1, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld and Bell (2015/0273502).  Lebensfeld discloses a game set and method of play for a plurality of players using the game set which is configured to emit liquid onto a player (abstract) wearing a wearable component (Fig. 21) which includes a receiver and a liquid reservoir holding a liquid such as water (Figs. 19-20, column 15 lines 36-55), a remote device in the form of a blaster gun with a transmitter is configured to transmit a wireless infrared signal to the receiver (Fig. 1, column 5 lines 39- column 6 line 13) and a power source for powering the transmitter and receiver (column 5 lines 10-25), wherein the wearable component is worn by one of the players and a different player operates the toy blaster gun and aims the toy blaster gun at the receiver to perform a game play sequence and activates the trigger or switch to send the wireless signal and in response to the receiver receiving the wireless signal liquid is dispensed onto the player wearing the wearable component along with the emission of light and sound (column 2 lines 27-62, column 4 line 60 – column 5 line 7, column 6 lines 15-39 & column 15 line 36- column 16 line 15).  Lebensfeld discloses the basic inventive concept with the exception of the wearable component being a hat worn on the head of the player.  Bell discloses a wearable component configured in the form of a hat (Fig. 3) for spraying a liquid such as water on the head of a user when placed thereon (abstract) and which is configured to include a liquid reservoir (32) having a fill hole and a cap for In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld and Bell as applied above and further in view of Thiemann (5855372).  Lebensfeld and Bell disclose the basic inventive concept with the exception of having a diverter valve and a controller for the diverter valve and configuring one of the exit ports to dispense water onto the back of the neck of the player.  Thiemann discloses a water spraying game set that uses a diverter valve (26) controlled by a controller (24) to selectively actuate different exit ports (44) for the dispensing of water therefrom (column 5 lines 21-37).  Although Thiemann does not disclose head gear having the diverter valve and controller, it does teach using these features as part of a water game set for the predictable result of providing enhanced control over game play and increased versatility in how water is distributed in the game enhancing play appeal.  In regard to configuring an exit port to spray water on the back of a neck of a player, the examiner notes that such a modification would have involved a mere rearrangement of parts and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 20-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld, McPherson and Sivian as applied above for claims 10-12 and further in view of Kitagawa (2012/0322516).  Lebensfeld, McPherson and Sivian disclose the basic inventive concept with the exception of the game controller having a waterproof housing.  Kitagawa discloses a waterproof housing (abstract) for a controller with a display screen (paragraphs 76-88) that uses gaskets (110c).  It would have been obvious to one of ordinary skill in the art to modify the controller of Sivian to be waterproof as taught by Kitagawa for the predictable result of making the controller more durable.
Claims 27 and 34-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lebensfeld and McPherson as applied above and further in view of Lynch (2015/0126260).  Lebensfeld and McPherson disclose the basic inventive concept with the exception of the weapon being a sword and the motion or impact sensor including an accelerometer such that impacts between the weapons can be sensed.  Lynch discloses a battle game set and method of play that uses weapons such as swords (Fig. 1) having motion or impact sensors in the form of an accelerometer that communicates hits between the weapons of opposed players in a battle game (abstract, paragraphs 5 , 21 & 30-31) and further enables non line of sight wireless communication in the implementation of game play (paragraph 24 & 33).  Since both Lebensfeld and Lynch relate to battle game sets, it would have been obvious to modify the game set of Lebensfeld to include sword weapons and non line of sight wireless communication as .
Response to Arguments
Applicant's arguments filed 8/20/21 have been fully considered but they are not persuasive. 
In response to applicant's arguments against Lebensfeld individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is further noted that the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that McPherson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, it is reasonably pertinent to the problem with which applicant was concerned in that it is directed to dispensing water onto the head of a user using headgear.
In response to applicant's argument that Mcpherson is a passive water release system and not combinable with Lebensfeld, the test for obviousness is not whether the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant’s argument that Strickland helps teach away from implementing Lebensfeld in headgear since it teaches that it would be unsafe to locate a target on the head, the examiner notes that Strickland also teaches that elements for signaling hits to a user can be separated from the target so as to communicate wirelessly with the targets and as such teaching that the components need not be combined (paragraph 29).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA HYLINSKI whose telephone number is (571)272-2684.  The examiner can normally be reached on Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AMH
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711